DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims and claim 6 (7 and 8 by dependency) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 6 what is or is not yoke-shaped cannot be objectively determined which renders the claim indefinite. The metes and bounds of what is or is not Yoke-shaped is not established. 

In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood.  

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9, 10 12, 13, 15, 17, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al. (US 9,352,496).

Regarding claim 1, Takahashi et al. discloses A tilt bed for a utility vehicle having a body frame defining a front end of the vehicle on which an occupant portion is disposed and a rear end of the vehicle, the tilt bed being movable between a substantially flat conveying position and a tilted dumping position, said tilt bed comprising: 
a cargo bed body (40; Takahashi et al.) defining a front end, a tail end and parallel side walls, each said side wall comprising an inner side wall and an outer cover panel, said bed body adapted to be tiltably mounted to the body frame at the rear end of the vehicle; and 
a lifting handle (14,15; Takahashi et al.) provided on said bed body, said handle comprising an integrally molded handle area of said cover panel at the front end thereof, and
 a lift handle bracket (annotated Fig. 6; Takahashi et al.) closely underlying and attached within the molded handle area of said cover panel to provide a reinforced lifting construction.

Regarding claims 2, 10, 14, 16, Takahashi et al. discloses The tilt bed recited in claim 1, wherein said handle area includes an L-shaped hollow (Fig.6, into which a hand is inserted; Takahashi et al) including a horizontal leg portion extending inwardly from the side of said cover panel, said lift handle bracket positioned to be at last partially coextensive with said horizontal leg portion to provide a comfortable reinforced lifting construction.


    PNG
    media_image1.png
    366
    570
    media_image1.png
    Greyscale
 
Figure taken from Takahashi et al. (US 9,352,496)

Regarding claims 6 and 20, the combination makes obvious The tilt bed recited in claim 2, wherein each said handle bracket is a yoke shaped reinforcement member (Fig.7; Takahashi et al.). Takahashi et al. shows a yoke shaped member as best understood.

Regarding claim 7, Takahashi et al. discloses The tile bed recited in claim 6, wherein said lifting handle is provided on each side of said bed body (Fig.8; Takahashi et al.).

Regarding claim 8, Takahashi et al. discloses The tilt bed recited in claim 7, wherein said lifting handles on each side of said bed body are connected to one another via a transverse beam (2c; Takahashi et al.).

Regarding claim 9, Takahashi et al. discloses A tilt bed assembly for a utility vehicle having a body frame defining a front end of the vehicle on which an occupant portion is disposed and a rear end of the vehicle, the tilt bed being movable between a substantially flat conveying position and a tilted dumping position, said tilt bed comprising: 
a cargo bed body (40; Takahashi et al.) defining a front end, a tail end and parallel sides, each said side comprising an outer cover panel; 
a bed frame (2c, 2d, Fig.1; Takahashi et al.) attached to said bed body and providing structural support thereto, said bed frame to be mounted to the vehicle body frame at the rear end of the vehicle and comprising a transverse beam(2c; Takahashi et al.)  spanning a width of said bed frame at a front end of said bed body; and 
a lifting handle (14,15; Takahashi et al.) comprising an integrally molded handle area of said cover panel at the front end thereof and along a side of said bed body, and   	a lift handle bracket (annotated Fig. 6; Takahashi et al.)  attached to said bed 

Regarding claim 12, Takahashi et al. discloses The tilt bed recited in claim 9, wherein said bed body comprises a front wall on the front end, a tail gate along the tail end and inner side walls on each of the parallel sides to provide an open box cargo bed body (Fig.1; Takahashi et al.).

Regarding claim 13, Takahashi et al. discloses The tilt bed recited in claim 9, wherein said lifting handle is provided on each side of said bed body (Fig. 8; Takahashi et al.)  and said respective handle frames are rigidly connected(Fig.1, when bed is closed; Takahashi et al.) to one another via said transverse beam(2c; Takahashi et al.) .

    PNG
    media_image2.png
    627
    603
    media_image2.png
    Greyscale

Figure taken from Takahashi et al. (US 9,352,496)


Regarding claim 15, Takahashi et al. discloses A lift handle construction for a tilt bed of a utility vehicle defining a front end of the vehicle for an occupant portion and a rear end of the vehicle, the tilt bed having a cargo bed with a front end, a tail gate and substantially parallel side walls each including an inner side wall and a cover panel, said side walls connecting the front end to the tail gate and defining a front portion and a tail portion and adapted to be tiltably mounted to the vehicle, the tilt bed being movable between a substantially flat conveying position and a tilted dumping position, said handle construction comprising: 

a reinforcing bracket (42, Fig.6; Takahashi et al.)attached to the handle area inward of the cover panel to provide a reinforced lift handle.

Regarding claim 17, Takahashi et al. discloses The lift handle construction of claim 15, wherein said lift handle construction is provided on each side of the tilt bed  (42, Fig.8; Takahashi et al.).

Regarding claim 18, Takahashi et al. discloses The lift handle construction of claim 17, further comprising a transverse support member (2c; Takahashi et al.)connected to each of said lift handle constructions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 3-5, 11, and 19 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Takahashi et al. (US 9,352,496) in view of Tsumiyama et al. (US 10,112,659).  

Regarding claims 3, 11, 19 Takahashi et al. discloses the tilt bed recited in claim 2, wherein said handle bracket is a member.
Takahashi et al. does not disclose: said handle bracket is a closed loop reinforcement member.
Tsumiyama et al. teaches a closed loop reinforcement member for the purpose of acting as a handle to operate a tilt bed.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Takahashi et al. with a closed loop reinforcement member as taught by Tsumiyama et al. for the expected benefit of providing a handle ergonomically grasped by a user to dump a load.

Regarding claim 4, the combination makes obvious The tilt bed recited in claim 3, wherein said lifting handle is provided on each side of said bed body (Fig.8; Takahashi et al.) on each said cover panel.

Regarding claim 5, the combination makes obvious The tilt bed recited in claim 4, wherein said lifting handles on each side of said bed body are connected to one another via a transverse beam (2c; Takahashi et al.).


Conclusion
as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas L. Neubauer whose telephone number is 571.272.4864.  The examiner can normally be reached on Monday - Friday, 8:00 AM through 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T. L. N./
Examiner, Art Unit 3675
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675